DETAILED ACTION
	This is the initial Office action for non-provisional application 15/949,845 filed April 10, 2018, which claims priority from provisional application 62/484,002 filed April 11, 2017.  Claims 1-13, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dunfee (US Patent 5,950,628) in view of Galloway et al. (US Patent Pub. 2019/0015233) (which claims priority from PCT/US2017/012303 filed January 5, 2017 and US provisional application 62/275,015 filed January 5, 2016).
Regarding claims 1-3, 7, 10, and 13, Dunfee discloses a device (wrist support 200) capable of use for the treatment of nerve compression of a wrist (column 1, lines 18-21), the 
Dunfee further discloses an air source (inflation bulbs 218, 222) in fluid communication with the first soft actuator (210) and the second soft actuator (208) (Figs. 18b; column 25, lines 22-32).  Although Dunfee fails to expressly disclose an air valve coupled to the air source (218, 222) and in fluid communication with the first and second soft actuators (210, 208), Dunfee further discloses the use of an air valve in fluid communication with a soft actuator (bladder) to relieve air pressure from the soft actuator (column 19, lines 58-61).  Therefore, it would have been obvious to one having ordinary skill in the art, to modify the device taught by Dunfee to include an air valve as further taught by Dunfee coupled to the air source and in fluid communication with the first soft actuator and the second soft actuator actuators for the purpose of facilitating removal of the device from a wearer upon release of air from the soft actuator.
However, Dunfee fails to teach that the first soft actuator comprises at least one pleat, the first soft actuator comprises multiple pleats, and the second soft actuator comprises multiple pleats.  Further, although Dunfee discloses a controller (178) for an inflation system (176) (column 23, lines 45-67), Dunfee fails to teach a control system comprising an inertial measurement unit and at least one pressure sensor in electrical communication with a microcontroller and a battery coupled to the control system.
Galloway discloses a device (bimorph bending actuator 10) for assisting joint movement (Figs. 48-49; ¶ 0132 & 0141) comprising at least one pleat (34) (Figs. 15-16; ¶ 0105), wherein the device (10) comprises a first soft actuator (bladder 36’ + first fabric layer 42) comprising multiple pleats positioned along a top surface of the device (10) (Figs. 48-49; ¶ 0132), and a 
Galloway further discloses a control system (inclusions 46) (¶ 0129) comprising an inertial measurement unit (¶ 0135) and at least one pressure sensor (¶ 0129) in electrical communication (via a circuit board) with a microcontroller (¶ 0161) and a battery (¶ 0129) coupled to the control system.  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device taught by the combination of Dunfee and Galloway to comprise a control system comprising an inertial measurement unit and at least one pressure sensor in electrical communication with a microcontroller and a battery coupled to the control system as further taught by Galloway for the purpose of detecting and controlling motion of the device.
Regarding claim 4, the combination of Dunfee and Galloway discloses the invention substantially as claimed, as described above, but fails to teach that the second soft actuator comprises fewer pleats than the first soft actuator.  However, Galloway further discloses that the pleats provide length extension of the soft actuators as the pleats unfold (¶ 0105).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the device taught by the combination of Dunfee and Galloway such that the second soft actuator comprises fewer pleats than the first soft actuator which will correspond to a second extended length of the second soft actuator on the bottom surface of the device that is less than a first extended length of the first soft actuator on the top surface of the device to better accommodate the natural contours of a wearer’s hand.
Regarding claim 5, the combination of Dunfee and Galloway discloses the invention substantially as claimed, as described above, and Dunfee further discloses at least one strap (234) coupled to the wearable sleeve (202+204) (Figs. 18a & 19b; column 25, lines 39-40).
Regarding claim 6, the combination of Dunfee and Galloway discloses the invention substantially as claimed, as described above, and Dunfee further discloses that the wearable sleeve (202+204) comprises a breathable fabric (column 24, lines 38-39).
Regarding claims 8 and 9, the combination of Dunfee and Galloway discloses the invention substantially as claimed, as described above, and Dunfee further discloses that the first soft actuator (210) and the second soft actuator (208) are pressurizable via the air source (218, 222) (Figs. 18b; column 25, lines 22-32).
Regarding claims 11 and 12, the combination of Dunfee and Galloway discloses the invention substantially as claimed, as described above, and Galloway further discloses that the first soft actuator comprises a thermoplastic polyurethane air bladder disposed inside of a fabric cover (¶ 0100), wherein the first soft actuator, when pressurized, bends longitudinally and contracts transversely (¶ 0106-0107 & 0132).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the first soft actuator of the device taught by the combination of Dunfee and Galloway to comprise a thermoplastic polyurethane air bladder disposed inside of a fabric cover and configured to bend longitudinally and contract transversely when pressurized as further taught by Galloway for the purpose of forming an soft actuator that is effective at controlling and assisting joint movement.
Although the combination of Dunfee and Galloway fails to expressly teach that the air bladder of the first soft actuator comprises eight flanges, it would have been an obvious matter of design choice to one having ordinary skill in the art to construct the first soft actuator of the device taught by the combination of Dunfee and Galloway to have eight flanges (formed by seven pleats) since it has been held that where the general conditions of a claim are disclosed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is (571)270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/23/2021